DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made to the amendment received 2/25/2022.
Claims 10, 12-15, 17-20, 22 and 24 have been amended. Claim 1-9, 11, 16, 21, 23 have been cancelled. Claim 25-33 have been added. Claims 10, 12-15, 17-20, 22, 24-33 are pending and addressed below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-15, 22, and 25-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the esophagus” in line 6. There is insufficient antecedent basis for the claim. For examination purposes, the claim will be read as –an esophagus--.
Claims 12-15, 22, and 25-32 inherit the issue of indefiniteness from claim10 by nature of its dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12-15, 17-20, 22, 25, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (U.S. PGPub. No. 20120197245) in view of Tunev (U.S. PGPub. No. 20150133850).
Regarding claim 10, Burnett teaches:
A kit comprising a device and a gel (Para. 0111, 0131; Fig. 1, treatment device 16)
and wherein the device comprises a flexible tube having a proximal end and a distal end, (Para. 0111; Fig. 4, first catheter 18; distal end at treatment area, proximal end towards handle outside the body)
the flexible tube being passable from outside of a body to an interior area of the esophagus (Para. 0113; Fig. 2, ES esophagus)
and including at least one gel passing tube port formed through the tube; (Para. 0111, 0116; Fig. 4, opening 62)
and at least one balloon affixed to an exterior surface of the flexible tube, (Para. 0116; Fig. 4, balloon 22)
the at least one balloon being configured to block the esophagus when inflated to prevent the gel released through the at least one substance passing tube port from entering another area of the body. (Para. 0116)
Burnett does not explicitly disclose wherein the gel comprises water and a polyalkylene glycol, xanthan gum, alginate, or gelatin.
In related ablation art, Tunev teaches:
wherein the gel comprises water and a polyalkylene glycol, xanthan gum, alginate, or gelatin, (Para. 0056; polyethylene glycol is produced by condensed ethylene oxide and water)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Burnett based on the teachings of Tunev to incorporate water and a polyalkylene glycol in order to provide local anesthetic agent to the target area (Tunev, Para. 0055-0056).
Regarding claims 12 and 18, the Burnett/Tunev combination teaches:
The kit of claim 10, (described above)
The method of claim 17 (described below)
wherein the polyalkylene glycol comprises polyethylene glycol, polypropylene glycol, monomethoxy polyethylene glycol, a poloxamer, or any combination thereof. (Tunev, Para. 0056)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Burnett based on the teachings of Tunev to incorporate polyethylene glycol in order to provide local anesthetic agent to the target area (Tunev, Para. 0055-0056).
Regarding claims 13 and 19, the Burnett/Tunev combination teaches the kit of claim 10 (described above) and the method of claim 17 (described below).
Tunev teaches using polyethylene glycol as the polyalkylene glycol, but does not explicitly disclose the molecular weight. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a molecular weight of about 600 Da to about 6000 Da, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claims 14, 20, 22 and 24, the Burnett/Tunev combination teaches the kit of claim 10 (described above) and the method of claim 17 (described below).
Tunev teaches using polyethylene glycol as the polyalkylene glycol, but does not explicitly disclose the weight of the gel. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the polyalkylene glycol is from about 0.1 wt% to 5 wt% of the gel or 0.5 wt% to 2 wt% of the gel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claims 15, the Burnett/Tunev combination teaches:
The kit of claim 10, (described above)
wherein the gel has a dielectric constant of less than 20. (Tunev, Para. 0056; polyethylene glycol dielectric constant is 11.6)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Burnett based on the teachings of Tunev to incorporate polyethylene glycol in order to provide local anesthetic agent to the target area (Tunev, Para. 0055-0056).
Regarding claim 17, the Burnett/Tunev combination teaches:
A method, comprising: inserting a device into an esophagus of a body; (Para. 0111, 0113; Fig. 1, treatment device 16; Fig. 2, ES esophagus)
inflating at least one balloon of the device to block at least one section of the esophagus; (Para. 0116)
and injecting a therapeutic substance into a therapeutic substance lumen of the device in order to deposit the therapeutic substance into the esophagus, (Para. 0111, 0116)
the at least one balloon blocking the therapeutic substance from traveling to other areas of the body, (Para. 0116)
Burnett does not explicitly disclose wherein the gel comprises water and a polyalkylene glycol, xanthan gum, alginate, or gelatin.
In related ablation art, Tunev teaches:
wherein the therapeutic substance comprises a qel, wherein the gel comprises water and a polyalkylene glycol, xanthan gum, alginate, or gelatin. (Para. 0056; polyethylene glycol is produced by condensed ethylene oxide and water)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Burnett based on the teachings of Tunev to incorporate water and a polyalkylene glycol in order to provide local anesthetic agent to the target area (Tunev, Para. 0055-0056).
Regarding claims 25, the Burnett/Tunev combination teaches:
The kit of claim 10, (described above) 
wherein the device further comprises at least one temperature sensor positioned along a length of the tube and configured to output temperature information pertaining to a plurality of areas of the esophagus. (Burnett, Para. 0006, 0130, 0220)
Regarding claims 33, the Burnett/Tunev combination teaches:
The method of claim 17 (described above)
wherein the device comprises a flexible tube having a proximal end and a distal end, (Burnett, Para. 0111; Fig. 4, first catheter 18; distal end at treatment area, proximal end towards handle outside the body)
the flexible tube being passable from outside of a body to an interior area of the esophagus (Burnett, Para. 0113; Fig. 2, ES esophagus) 
and including at least one therapeutic substance passing tube port formed through the tube; (Burnett, Para. 0111, 0116; Fig. 4, opening 62)
and at least one balloon affixed to an exterior surface of the flexible tube, (Para. 0116; Fig. 4, balloon 22)
the at least one balloon being configured to block the esophagus when inflated to prevent or block the therapeutic substance released through the at least one substance passing tube port from entering another area of the body. (Para. 0116)

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Burnett/Tunev combination in further view of Emmons (PGPub. No. 20100125269).
Regarding claims 26, the Burnett/Tunev combination teaches the kit of claim 10 (described above). Burnett further teaches the tube forming at least one bend (see Fig. 10) in the interior area of the esophagus and one or more tube ports positioned proximate the interior area of the esophagus (Para. 0116). However, Burnett does not explicitly disclose whereby the tube is passable back outside the body, thereby forming two ends both outside the body.
In related energy treatment art, Emmons teaches a tube with two arms outside the body and forming a bend (Para. 0206-0207; Fig. 4A-4B, component 110). As described in Emmons, the two ends of the tube are outside the body. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Burnett/Tunev combination based on the teachings of Emmons to have incorporate the tube forming at least one bend whereby the tube is passable back outside of the body, thereby forming two ends both outside the body in order to ease insertion into the patient’s body (Emmons, Para. 0207). 

Claims 27-29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Burnett/Tunev combination in further view of Ryba (U.S. PGPub. No. 20120089047).
Regarding claim 27, the Burnett/Tunev combination teaches the device of claim 10, (described above). However, the Burnett/Tunev combination does not explicitly disclose the sleeve slidable within the tube to form a tight seal.
In related cryoablative art, Ryba teaches:
further comprising a flexible sleeve slidable in connection with the tube and including at least one substance passing port formed through the sleeve, (Para. 0182; Fig. 14-15 orifices 132; probe with orifices read as flexible sleeve)
the sleeve sized with respect to the tube to form a tight seal with the tube such that when at least one substance passing port of the sleeve is aligned with the at least one substance passing port of the tube, a substance may pass through the sleeve and the tube. (passing port of tube read as the opening of delivery lumen 108; such that when the probe moves through lumen 108 it aligns the orifices into the balloon and a substance moves through both the probe and delivery catheter)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Burnett/Tunev combination based on the teachings of Ryba to incorporate a flexible sleeve in order to effectively deliver fluid to the target location within the balloon and control balloon pressure/flow rate control (Ryba, Para. 0122).
Regarding claim 28, the Burnett/Tunev/Ryba combination teaches the device of claim 27 (described above). Ruba further teaches wherein the sleeve is slidable within the tube (Para. 0122; Fig. 14-15; probe with orifices read as flexible sleeve).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Burnett/Tunev combination based on the teachings of Ryba to incorporate a flexible sleeve in order to effectively deliver fluid to the target location within the balloon and control balloon pressure/flow rate control (Ryba, Para. 0122). 
Regarding claims 29, the Burnett/Tunev/Ryba combination teaches:
The kit of claim 27, (described above) 
wherein the sleeve is slidable along an exterior of the tube. (Burnett, Fig. 4, endoscope 12 is on the outside of catheter 18)
Regarding claim 31, the Burnett/Tunev combination teaches the device of claim 27, (described above). Burnett teaches the distal end of the flexible tube passed first into the body (Para. 0111; Fig. 4, first catheter 18), but does not disclose the tube being surrounded by at least one balloon to capture liquid. 
In related cryoablative art, Ryba teaches:
a distal end of the flexible tube…being surrounded by the at least one balloon which captures liquid which has passed through the flexible sleeve. (Para. 0122; Fig. 14-15, orifice 132)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Burnett/Tunev combination based on the teachings of Ryba to have incorporate a balloon to capture the liquid in order to provide a fluid to the interior of the balloon and assist with balloon pressure/flow rate control (Ryba, Para. 0122). 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Burnett/Tunev/Ryba combination in further view of Hovda (U.S. Patent NO. 636937).
Regarding claim 30, Burnett teaches the device of claim 27, (described above). Burnett further teaches capturing liquid through an opening at the distal end (Para. 0116). However, the Burnett/Tunev/Ryba combination does not explicitly disclose an outer tube to capture liquid. 
In related electrosurgical art, Hovda teaches an outer tube, which captures liquid which has passed through a flexible sleeve (Col. 18, lines 22-26; Fig. 7B, aspiration lumen 162). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the catheter of the Burnett/Tunev/Ryba combination based on the teachings of Hovda to incorporate an outer tube to capture liquid in order to evacuate unnecessary product out of the treatment area (Hovda, Col. 18, lines 22-26).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Burnett/Tunev combination in further view of LaFontaine (U.S. PGPub. No. 20040044334).
Regarding claim 32, the Burnett/Tunev combination teaches the device of claim 10 (described above). the Burnett/Tunev combination does not explicitly disclose a coolant tube.
In related ablative art, LaFontaine teaches:
further comprising a coolant tube affixed to an exterior surface of the flexible tube, (Para. 0041; Fig. 6, cooling tube 120)
the coolant tube extending from the proximal end of the flexible tube to the distal end of the flexible tube, (Para. 0041; Fig. 6, cooling tube 120)
wherein the coolant tube is formed into a coil. (Para. 0041; Fig. 6, cooling tube 120)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Burnett/Tunev combination based on the teachings of LaFontaine to incorporate a coolant tube in order to induce necrosis and/or ablation of tissue (LaFontaine, Para. 0040).
Response to Arguments
Applicant’s arguments, see page 11, filed 2/24/2022, with respect to the specification have been fully considered and are persuasive.  The objection of 9/30/2021 has been withdrawn. 
Applicant’s arguments, see page 11, filed 2/24/2022, with respect to the drawings have been fully considered and are persuasive.  The objection of 9/30/2021 has been withdrawn. 
Applicant’s arguments, see page 11, filed 2/24/2022, with respect to the claims have been fully considered and are persuasive.  The objection of 9/30/2021 has been withdrawn. 
Applicant’s arguments, see pages 11-12, filed 2/24/2022, with respect to the claims have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) of 9/30/2021 has been withdrawn. 
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection. Specifically, applicant’s argument of the limitations that art not anticipated by Burnett are moot in view of the new rejections under Burnett in view of Tunev.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794